Citation Nr: 9926040	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-15 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed to be secondary to tobacco use.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed to be secondary to tobacco 
use.  

3.  Entitlement to service connection for nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 1998.  

FINDINGS OF FACT

1.  There is no competent evidence connecting the veteran's 
CAD to tobacco use in service.  

2.  There is no competent evidence connecting the veteran's 
COPD to tobacco use in service.  

3.  The veteran has not presented competent evidence of 
nicotine dependence.  

4.  There is no competent evidence connecting current 
nicotine dependence to tobacco use in service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for CAD, claimed as a result of tobacco use in service, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's claim for entitlement to service connection 
for COPD, claimed as a result of tobacco use in service, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  The veteran's claim for service connection for nicotine 
dependency is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  

The veteran contends that he has CAD and COPD related to his 
active service.  Specifically, he alleges that these 
conditions were developed as a result of heavy tobacco use 
and dependency that commenced during his active service.  
However, where the determinative issues involve questions of 
medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.  

For claims filed prior to June 9, 1998, service connection 
may be granted for a disease that results from tobacco use in 
the line of duty during active military service.  See 
VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  I note in the veteran's 
case, the claim for service connection based on tobacco use 
in service was filed in December 1997.  

The veteran's post service treatment records verify the 
presence of cardiovascular disease and chronic obstructive 
pulmonary disease.  However, the veteran's service medical 
records do not make any reference to his smoking during the 
time of his active service.  While reports compiled during 
his post-service years identify the veteran as a heavy 
smoker, these reports do not indicate a date of origin for 
the veteran's cigarette smoking.  

The veteran has not submitted any competent evidence that 
would establish a nexus between the current complaints and 
injury or disease during his active service.  The appellant's 
contentions related to his smoking since active service are 
probative to the extent that they suggest a continuity of 
symptomatology from the veteran's military service.  
38 C.F.R. § 3.303(b).  However, in this case, lay evidence of 
continuity of symptoms is not sufficient, but a medical nexus 
is needed.  See Savage v. Gober, 10 Vet. App. 488; Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Medical opinion is necessary 
to show that the current clinical findings are related to the 
veteran's inservice complaint.  In other words, the veteran 
must submit competent medical evidence that current heart 
disability is related to tobacco use in service or that 
establishes a diagnosis of nicotine dependence secondary 
dating back to his active service.  Both of these factors are 
absent in the present case.  

There is no medical opinion that the veteran's inservice 
smoking resulted in current disability.  The veteran was 
separated from service in the mid 1940s, and continued to 
smoke until about 1975, as indicated on his May 1994 
statement.  This constitutes a time frame of about 30 years 
of smoking following the veteran's active service.  The 
information that is lacking in this case is a connection 
between inservice tobacco use and the veteran's current heart 
and lung disabilities.  In the absence of such evidence, the 
appellant's claim for service connection for a heart 
disability, claimed to be secondary to tobacco use, is not 
well grounded.  Also entitlement to service connection for 
COPD is not well grounded.  

Finally, a diagnosis of nicotine dependency is not contained 
in the veteran's clinical record.  Without evidence showing 
that a disease or disability is present, no plausible claim 
for service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Therefore, there is no duty to assist the appellant 
in order to comply with the provisions under 
38 U.S.C.A. § 5107.  

Additionally, there is no evidence from a competent medical 
witness linking a current nicotine dependency to disease or 
injury during service.  The absence of evidence on this point 
also renders the claim not well grounded and requires that it 
be denied.  

The veteran served in combat.  The provisions of 38 U.S.C.A. 
§ 1154 (West 1991) provide certain presumptions for combat 
veterans.  However, they do not provide a presumption linking 
the claimed disabilities to smoking during combat.  See Arms 
v. West, 12 Vet. App. 188 (1999).  Medical evidence of a 
relationship is still required.  As discussed above, such 
evidence is not present in this case.  

Under 38 U.S.C.A. § 5103(a), VA should advise the claimant of 
the evidence necessary to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  This obligation 
was successfully completed by the RO in its statement of the 
case.  The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  




ORDER

Service connection is denied for coronary artery disease 
(CAD), claimed to be secondary to tobacco use, chronic 
obstructive pulmonary disease (COPD), claimed to be secondary 
to tobacco use, and nicotine dependence.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

